DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 9, drawing element “213” should be drawing element --203-- to designate the outer surface of the gasket 200.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 19, line 2 – replace “Figure 1” with --Figure 2--.
Paragraph 37, line 3 - replace “Figure 8” with --Figure 9--.
Paragraph 38, line 2 – replace “Figure 1” with --Figure 2--.
Paragraph 39, line 17 – replace “angle 216” with --angle 316--.
Paragraph 39, line 19 – replace “cavity 212a” with --cavity 212--.
Paragraph 39, line 19 – replace “surface 212” with --surface 112--.
Paragraph 59, line 1 - replace “Figure 8” with --Figure 9--.
Paragraph 59, line 2 – replace “Figure 1” with --Figure 2--.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-11, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gehring German Patent No. DE 44 03 702 A1.

With regard to claim 1, and as seen in Figure 17r below, Gehring discloses a grip ring comprising:
a ring body defining an inner surface facing radially inward;
a first tooth extending from the inner surface of the ring body, the first tooth defining a cylindrical end surface facing radially inward, a first side surface extending from the end surface and towards the inner surface, and a second side surface extending from the end surface and towards the inner surface; each of the first side surface and the second side surface being angled in cross section (angle is 90 degrees) with respect to the end surface; and
a second tooth extending from the inner surface of the ring body and positioned adjacent to and offset from the first tooth, the second tooth defining a cylindrical end surface facing radially inward, a first side surface extending from the end surface of the second tooth, and a second side surface extending from the end surface of the second tooth; each of the first side surface of the second tooth and the second side surface of the second tooth being angled in cross section (angle is 90 degrees) with respect to the end surface of the second tooth.


    PNG
    media_image1.png
    422
    530
    media_image1.png
    Greyscale


With regard to claim 2, and as seen in Figure 17r above, Gehring discloses wherein intersections of each of the first side surface and the second side surface of the first tooth with the end surface of the first tooth and intersections of each of the first side surface and the second side surface of the second tooth with the end surface of the second tooth define sharp edges.

With regard to claim 3, Gehring discloses wherein the grip ring is symmetrical about an axial centerline angled at 90 degrees with respect to an axis of the grip ring (see Figure 15 where grip ring 1 is symmetrical about an axial centerline).

With regard to claim 4, Gehring discloses wherein the inner surface of the ring body is cylindrical in shape (see Figure 15 where the grip ring is cylindrical).

With regard to claim 5, and as seen in Figure 17r Gehring discloses wherein:
a portion of each of the first side surface and the second side surface of the first tooth is orthogonal in cross section to the end surface of the first tooth (as shown above where the sharp edges are), and
a portion of each of the first side surface and the second side surface of the second tooth are orthogonal in cross section to the end surface of the second tooth (as shown above where the sharp edges are).

With regard to claim 7, and as seen in Figure 17r above, Gehring discloses wherein the ring body further defines an outer surface facing radially outward, the outer surface comprising a conical portion (at 12) extending from an axial end of the ring body.

With regard to claim 9, and as seen in Figure 15 below, Gehring discloses a joint assembly comprising:
a nut (at 105) defining an inner cavity defining a conical portion (see below);
a grip ring (at 1 – Figure 17r, see above) positioned inside the inner cavity of the nut and comprising:
a ring body defining an inner surface facing radially inward;
a first tooth extending from the inner surface of the ring body, the first tooth defining an end surface facing radially inward, a first side surface extending from the end surface and towards the inner surface, and a second side surface extending from the end surface and towards the inner surface; each of the first side surface and the second side surface being angled (angle is 90 degrees) in cross section with respect to the end surface; and
a second tooth extending from the inner surface of the ring body and positioned adjacent to and offset from the first tooth, the second tooth defining an end surface facing radially inward, a first side surface extending from the end surface of the second tooth, and a second side surface extending from the end surface of the second tooth; each of the first side surface of the second tooth and the second side surface of the second tooth being angled (angle is 90 degrees) in cross section with respect to the end surface of the second tooth; and
a gasket (see below) positioned axially adjacent to the grip ring inside the inner cavity of the nut, the gasket defining an inner surface facing radially inward, an outer surface facing radially outward and facing the inner surface of the nut, and an axial end surface facing the grip ring.


    PNG
    media_image2.png
    327
    763
    media_image2.png
    Greyscale


With regard to claim 10, and as seen in Figure 15, Gehring discloses facing radially outward, the outer surface of the ring body comprising a conical portion (at 12) extending from an axial end of the ring body, the conical portion of the outer surface of the ring body being in mating contact with the conical portion of the inner cavity of the nut in an assembled condition (the conical portion 12 of grip ring in Figure 17r being in mating contact with the conical portion of the nut as shown in Figure 15 where the conical portion of the grip ring 1 is in mating contact with the conical portion of the nut).

With regard to claim 11, and as seen in Figure 17r above, Gehring discloses wherein intersections of each of the first side surface and the second side surface of the first tooth with the end surface of the first tooth and intersections of each of the first side surface and the second side surface of the second tooth with the end surface of the second tooth define sharp edges.

With regard to claim 14, and as seen in Figure 15, Gehring discloses a pipe length (at 102) and a piping element (at 103), each of the nut and the piping element defining a threaded portion (threaded portions at 104), the threaded portion of the nut engaging the threaded portion of the piping element, the pipe length received within each of the nut and the piping element, the nut configured to secure the pipe length to the piping element in an assembled and tightened condition by fixing a position of the pipe length relative to the nut and the piping element (as shown in Figure 15).

With regard to claim 15, and as seen in Figure 15, Gehring discloses a method of connecting a pipe length (at 102) to a piping element (at 103), the method comprising:
sliding the pipe length (at 102) through a nut (at 105), a gasket (see Figure 15 above), and a grip ring (at 1 – Figure 17r, see above);
engaging the nut (at 105) with the piping element (at 103, via threaded portions at 104), each of the gasket and the grip ring positioned between the pipe length and the piping element, the grip ring (at 1 – Figure 17r, see above) comprising:
a ring body defining an inner surface facing radially inward;
a first tooth extending from the inner surface of the ring body, the first tooth defining an end surface facing radially inward, a first side surface extending from the end surface and towards the inner surface, and a second side surface extending from the end surface and towards the inner surface; each of the first side surface and the second side surface being angled (angle is 90 degrees) in cross section with respect to the tooth end surface; and
a second tooth extending from the inner surface of the ring body and positioned adjacent to and offset from the first tooth, the second tooth defining an end surface facing radially inward, a first side surface extending from the end surface of the second tooth, and a second side surface extending from the end surface of the second tooth; each of the first side surface of the second tooth and the second side surface of the second tooth being angled (angle is 90 degrees) in cross section with respect to the end surface of the second tooth; and
tightening the nut against the piping element, wherein tightening the nut comprises contacting the end surface of each of the first tooth and the second tooth of the grip ring with an outer surface of the pipe length (wherein the first tooth and the second tooth of the grip ring of Figure 17r would contact the outer surface of the pipe length).

With regard to claim 16, and as seen in Figure 15, Gehring discloses compressing the gasket to seal a space between the grip ring and the piping element and the pipe length (where the gasket in Figure 15 is compressed by the threading of the nut and the pipe element).

With regard to claim 17, Gehring discloses wherein contacting the end surface of each of the first tooth and the second tooth of the grip ring with the outer surface of the pipe length comprises cutting material from the outer surface of the pipe length (see English Translation, paragraph 97, lines 931-933 – where the chamber 109 is filled material of the pipe 102 thereby material is cut from the outer surface).

With regard to claim 18, Gehring discloses wherein cutting material from the outer surface of the pipe length comprises forming a chip from the material cut from the outer surface of the pipe (see English Translation, paragraph 97, lines 931-933 – where the cut material of the pipe 102 fills the chamber forming chips of the material).

With regard to claim 20, and as seen in Figure 17r above, Gehring discloses wherein the end surface of each of the first tooth and the second tooth defines a cylindrical shape.

Claim(s) 1-4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda Japanese Patent No. JP-2010084880-A.

With regard to claim 1, and as seen in Figures 2, Fukuda discloses a grip ring (at 7) comprising:
a ring body (body of 7) defining an inner surface (inner surface surrounding 7d) facing radially inward;
a first tooth (at 7e) extending from the inner surface of the ring body, the first tooth defining a cylindrical end surface (end surface of 7e) facing radially inward, a first side surface extending from the end surface and towards the inner surface, and a second side surface extending from the end surface and towards the inner surface; each of the first side surface and the second side surface being angled in cross section with respect to the end surface (see Figure 3 below); and
a second tooth (at 7f) extending from the inner surface of the ring body and positioned adjacent to and offset from the first tooth, the second tooth defining a cylindrical end surface (end surface of 7f) facing radially inward, a first side surface extending from the end surface of the second tooth, and a second side surface extending from the end surface of the second tooth; each of the first side surface of the second tooth and the second side surface of the second tooth being angled in cross section with respect to the end surface of the second tooth (see Figure 3 below).


    PNG
    media_image3.png
    468
    491
    media_image3.png
    Greyscale

With regard to claim 2, and as seen in Figure 3 above, Fukuda discloses wherein intersections of each of the first side surface and the second side surface of the first tooth with the end surface of the first tooth and intersections of each of the first side surface and the second side surface of the second tooth with the end surface of the second tooth define sharp edges.

With regard to claim 3, and as seen in Figure 2, Fukuda discloses wherein the grip ring is symmetrical about an axial centerline angled at 90 degrees with respect to an axis of the grip ring.

With regard to claim 4, and as seen in Figure 2, Fukuda discloses wherein the inner surface of the ring body is cylindrical in shape.

With regard to claim 7, and as seen in Figure 2, Fukuda discloses 7. The grip ring of claim 1, wherein the ring body further defines an outer surface (outer surface at 7c) facing radially outward, the outer surface comprising a conical portion (at 7a) extending from an axial end of the ring body.

With regard to claim 8, and as seen in Figure 3 below, Fukuda discloses wherein the inner surface of the ring body of the grip ring comprises a first portion proximate to a first axial end of the grip ring, a second portion proximate to a second axial end of the grip ring, and a third portion defined in an axial position between the first tooth and the second tooth; each of the first portion, the second portion, and the third portion defining a common inner diameter with respect to an axis of the grip ring.


    PNG
    media_image4.png
    489
    544
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehring.

With regard to claim 6, Gehring discloses the claimed invention but does not disclose that an aspect ratio of a radial height versus an axial length of each of the first tooth and the second tooth is in a range of 2:3 to 3:2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an aspect ratio of a radial height versus an axial length of each of the first tooth and the second tooth be in a range of 2:3 to 3:2 to adapt to different environments and fluid types and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

With regard to claim 12, Gehring discloses a washer (at 111) positioned between the grip ring and the gasket, but does not expressly disclose the washer comprising a rigid material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the washer comprise a rigid material to provide a stronger support element between the grip ring and the gasket and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 13, Gehring discloses the claimed invention but does not disclose that each of the axial end surface of the gasket and an axial end surface of the grip ring is orthogonal to an axis of the gasket.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to allow for an easier connection and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 19, Gehring discloses the claimed invention but does not disclose that the grip ring is formed from metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the grip ring be formed from metal to provide a stronger support element between the grip ring and the gasket and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda.

With regard to claim 6, Fukuda discloses the claimed invention but does not disclose that an aspect ratio of a radial height versus an axial length of each of the first tooth and the second tooth is in a range of 2:3 to 3:2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an aspect ratio of a radial height versus an axial length of each of the first tooth and the second tooth be in a range of 2:3 to 3:2 to adapt to different environments and fluid types and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
Norman, Holden, Larson, Kraft, Davis, Fuentes, Helland, Schwarz, Allstead, Christensen, Viegener, Magand and Maas are being cited to show other examples of grip rings with a ring body and first and second teeth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679